Kane and Weiss, JJ.,
dissent and vote to reverse in the following memorandum by Kane, J. Kane, J. (dissenting). Our disagreement with the majority stems from our view that this record fails to demonstrate there was a question of fact whether this defendant instituted criminal proceedings against plaintiff. Defendant’s participation in the events leading up to the arrest of plaintiff are not in substantial dispute. Once he reported the incident to the Deputy Sheriff, recounting the version of events related to him by a waitress who had allegedly witnessed the actual theft and adding his own part in the recovery of *727the tapestry, his involvement in the matter terminated. There was no evidence that he knew the blanks on the information form were completed; that a warrant for the arrest of plaintiff was issued; that plaintiff was arrested and later appeared before a local magistrate for arraignment; or that the charges were finally dismissed. In short, there was nothing to indicate defendant had any connection with subsequent proceedings after he signed the blank information form. In our opinion, the requisite commencement or continuation of a criminal proceeding by defendant (see Broughton v State of New York, 37 NY2d 451, 457) was not proven in this case. He plainly did not “commence” a criminal action in the formal sense for he never subscribed to or verified an accusatory instrument containing factual allegations (CPL 100.05, 100.15, subds 1, 3; 100.30; see Al Raschid v News Syndicate Co., 265 NY 1), and it cannot be said he continued the proceeding which followed for, undisputably, he was not involved in the disposition of the matter. Nevertheless, the majority concludes that liability properly attached to defendant on this element of plaintiff’s claim because the jury could reasonably find he was responsible for instituting the criminal action, citing Anderson v Dyer (188 App Div 707). However, in that case, while the defendant had actually sworn to something in court, “grave doubt” was expressed that he had instituted or prosecuted the proceeding and the question was ruled to be one that should have been passed upon by the jury (supra, at pp 710, 711). Conversely, in Dann v Wormser (38 App Div 460), though no formal complaint had been made by the defendant, his association with the ensuing prosecution went so far beyond a report of the underlying incident that a question of fact was raised whether he was the real party who had instigated the criminal action. Here, no such issues were generated. It has long been recognized that causation alone is not enough to satisfy this requirement of an action for malicious prosecution. If defendant fairly and truthfully disclosed all matters having a material bearing on plaintiff’s guilt or innocence, and did no more, he cannot be liable (Hopkinson v Lehigh Val. R.R. Co., 249 NY 296, 300, 301). Assuming defendant acted without probable cause, maliciously intending to prompt a criminal action against plaintiff, there was no proof whatever that he withheld any pertinent information from the Deputy Sheriff or falsified his account in any way. Regardless of his motives, since the fairness and completeness of defendant’s statements to the deputy were not attacked (see Hopkinson v Lehigh Val. R.R. Co., supra, p 301), no issue of fact was developed from which it could be decided that he was legally responsible for plaintiff’s subsequent prosecution. Unlike the possibilities evident in Anderson (supra) and Dann (supra), defendant was not adequately shown to be answerable for the deputy’s actions. Accordingly, the judgment should be reversed and the complaint dismissed.